Candler, J.,
dissenting. In an action for damages against a railroad company for the killing of live stock, a presumption of negligence arises against the defendant upon proof that the stock was killed by the running of‘its ‘ ‘ locomotives, or cars, or other machinery.” Civil Code, §2321. The killing may be established by circumstantial evidence, the weight of such evidence being exclusively for the jury. Evidence offered in behalf of the railroad company, that one of its trains ran over the plaintiff’s horse after it had been killed, does not prove that the horse was not killed by some one of its trains, nor does it rebut the presumption of negligence arising from the introduction of evidence, satisfactory to the jury, that the horse was so killed.